DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/13/2021 & 08/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 16 is objected to because of the following informalities:  
“The method according to Claim 16” should read “The method according to Claim 15”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim 8 limitation “wherein the processor is connected to” is considered indefinite because claim 7, which claim 8 depends on, states “wherein the communication circuit has at least one of an ARM processor and/or a x86 processor”, but claim 8 does not distinguish which processor is being connected to.
Thus, it is unclear if the processor in claim 8 is the ARM processor or the x86 processor. Examiner suggests amending “wherein the ARM processor and/or the x86 processor are connected to”, thus referencing both processors. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341).

Regarding claim 1, Wang teaches a computer system, including a computing circuit (Fig. 1, 110, System Control Module), a communication circuit (Fig. 1, 120, Switch Main Board), and at least one I/O interface (Fig. 1, 140, Port Interface Module (PIM)), wherein: the computing circuit comprises at least one of a COM Express circuit and a COM HPC circuit (Col. 2, Lines 49-54, System control module 110 includes CPU 118, which is configured to provide control functions of the network switch such as managing packet flows, port configuration, and monitoring and diagnosing transceiver issues.  The CPU can be implemented by a variety of processors such as a microserver compliant with the COM Express standard); the communication circuit comprises at least one of a circuit (Fig. 1, 122, I/O Bridge part of 120); the communication circuit has an FPGA circuit (Col. 4, Lines 34-36, IO Bridge 122 and DOM 142 may be implemented by a variety of devices including a field programmable gate array (FPGA)) which is connected in a signal-transmitting manner to the computing circuit and to the at least one I/O interface (Col. 2, Lines 62-66, switch main board includes a switch circuit, a board management controller, and interfaces for port interface modules.  The switch circuit is communicatively coupled to the CPU 118 via link 130); the FPGA circuit is configured to communicate with the computing circuit based on at least one first communication standard (Col. 2, Lines 66-67, In various embodiments, the CPU and switch circuit communicate over link 130 using the primary PCIe interface), and to communicate with the at least one I/O interface based on at least one second communication standard (Fig. 1, 132; Col. 3, Lines 59-61, Connection 132 is typically implemented by a relatively fast connector such as an LPC (or proprietary LPC) connection); and the FPGA circuit is configured to convert signals from the least one first communication standard to the at least one second communication standard and vice versa (Col. 4, Lines 52-53, IO bridge 222 is configured to convert signals between a CPU (e.g., PCIe) and port interface modules (e.g., LPC)).
Wang teaches an FPGA communication circuit receiving signals in a first standard from a COM Express CPU, and converting the signals to a second standard to transmit to an I/O interface. Wang does not explicitly teach that the FPGA communication circuit is a Qseven circuit. 
Clarke teaches the communication circuit (Fig. 2, 200, Fabric Controller + Switch) comprises at least one of a SMARC circuit and a Qseven circuit (Paragraph 0035, Fabric controller 200 can be, but is not limited to, an embedded computer system, a system on chip (SoC), a system in package (SiP), a single-board computer (SBC), a computer-on-module (COM), a system-on-module (SOM), a single-host controller, or a mutli-host controller.  In some embodiments, fabric controller 200 can be a Qseven module). 

One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks  (See Clarke: Paragraphs 0002 & 0026).

Regarding claim 2, Wang in view of Clarke teaches the system of claim 1. Wang teaches wherein the communication circuit are each provided on a separate baseboard or in that the computing circuit and the communication circuit are provided on a common baseboard (Fig. 1, 120, Switch Main Board). Wang does not explicitly teach the computing circuit being provided on a baseboard. 
Clarke teaches wherein the computing circuit (Fig. 2, 212, Resource Node; Paragraph 0046, Resource node 212 contains resource 214 and BMC 216… Paragraph 0047, BMC 216 comprises a microcontroller embedded in a motherboard of resource node 212) and the communication circuit (Fig. 2, 200, Fabric Controller; Paragraph 0035, Fabric controller 200 can be, but is not limited to, an embedded computer system, a system on chip (SoC), a system in package (SiP), a single-board computer (SBC)) are each provided on a separate baseboard or in that the computing circuit and the communication circuit are provided on a common baseboard (Paragraph 0059, FIG. 3 is a visual representation of the topology and communicative connections between nodes, and is not intended to show the actual physical arrangement of nodes (e.g., on a board or within a rack); i.e. implies resource node is on a board but not shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Clarke and include separate board for the computing system of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks in rack systems (See Clarke: Paragraphs 0002 & 0026).

Regarding claim 3, Wang in view of Clarke teaches the system of claim 1. Wang further teaches wherein the at least one first communication standard comprises at least one of PCI, PCI Express, SPI and USB (Fig. 1, 130; Col. 2, Lines 66-67, In various embodiments, the CPU and switch circuit communicate over link 130 using the primary PCIe interface).

Regarding claim 4, Wang in view of Clarke teaches the system of claim 1. Wang further teaches wherein the at least one second communication standard is configured to enable communication (Fig. 1, 132). Wang does not teach Ethernet protocol. 
Clarke teaches wherein the at least one second communication standard is configured to enable communication with at least one of an m.2 interface, an Ethernet interface, a RS232 interface, a RS422 interface, a RS485 interface, a binary input/output, an odometer, a UART interface, a CAN interface and an EtherCAT interface and/or to communicate based on I2C Paragraph 0038, switch 204 can include a plurality of Ethernet ports… switch 204 is an Ethernet-based switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Clarke and include separate board for the computing system of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks via the well-known and commonly used Ethernet protocol, thus complying with industry standards (See Clarke: Paragraphs 0002 & 0026).

Regarding claim 11, Wang in view of Clarke teaches the system of claim 1. Wang does not explicitly teach the computing circuit being connected to a data store.
Clarke teaches wherein the computer system has at least one data store (Fig. 2, 214, Resource; Paragraph 0046, Resource 214 can comprise, alone or in combination, storage resources, computational resources, processing resources, or other resources that can be utilized as virtual resources by the fabric 250), wherein the computing circuit is connected to the at least one data store (Fig. 2, 216, BMC on same Board 212 as Resource 214).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Clarke and include separate board for the computing system of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks See Clarke: Paragraphs 0002 & 0026).

Regarding claim 12, Wang in view of Clarke teaches the system of claim 1. Wang does not explicitly teach the computing circuit being directly connected to a data store.
Clarke teaches wherein the computer system has at least one data store (Fig. 2, 214, Resource; Paragraph 0046, Resource 214 can comprise, alone or in combination, storage resources, computational resources, processing resources, or other resources that can be utilized as virtual resources by the fabric 250), wherein the computing circuit is directly connected to the at least one data store (Fig. 2, 216, BMC on same Board 212 as Resource 214).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Clarke and include separate board for the computing system of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks via the well-known and commonly used Ethernet protocol, thus complying with industry standards (See Clarke: Paragraphs 0002 & 0026).

Regarding claim 14, Wang in view of Clarke teaches the system of claim 1. Wang teaches wherein the computing circuit is configured as a host (Fig. 1, 118, CPU; Col. 2, Lines 49-52, System control module 110 includes CPU 118, which is configured to provide control functions of the network switch such as managing packet flows, port configuration, and monitoring and diagnosing transceiver issues) and the communication circuit is configured as a client (Fig. 2, 224, I2C Slave Module of I/O Bridge 222; Col. 3, Lines 1-4, the switch main board provides a USB device for CPU 118 to access slave I2C buses on the port interface module.  CPU 118 may use the I2C bus to access digital optical diagnostics data; i.e. slave is client function). 

Regarding claim 15, Wang teaches a method of operating a computer system that includes a computing circuit (Fig. 1, 110, System Control Module), a communication circuit (Fig. 1, 120, Switch Main Board), and at least one I/O interface (Fig. 1, 140, Port Interface Module (PIM)), wherein the computing circuit comprises at least one of a COM Express circuit and a COM HPC circuit (Col. 2, Lines 49-54, System control module 110 includes CPU 118, which is configured to provide control functions of the network switch such as managing packet flows, port configuration, and monitoring and diagnosing transceiver issues.  The CPU can be implemented by a variety of processors such as a microserver compliant with the COM Express standard), wherein the communication circuit comprises at least one of an I/O circuit (Fig. 1, 122, I/O Bridge part of 120), wherein the communication circuit has an FPGA circuit which is connected in a signal-transmitting manner to the computing circuit and the at least one I/O interface (Col. 4, Lines 34-36, IO Bridge 122 and DOM 142 may be implemented by a variety of devices including a field programmable gate array (FPGA)), wherein the FPGA circuit is configured to communicate with the computing circuit based on at least one first communication standard (Col. 2, Lines 66-67, In various embodiments, the CPU and switch circuit communicate over link 130 using the primary PCIe interface), and to communicate with the at least one I/O interface based on at least one second communication standard (Fig. 1, 132; Col. 3, Lines 59-61, Connection 132 is typically implemented by a relatively fast connector such as an LPC (or proprietary LPC) connection), the method comprising the following steps: generating at least one data signal by the computing circuit based on the at least one first communication standard and/or receiving at least one data signal by the at least one I/O interface based on the at least one second communication standard (Fig. 1, Wire 130; Col. 3, Lines 5-9, CPU 118 is configured to provide instructions such as configuration files to port interface module 140.  The configuration file can be used by a monitoring unit to determine how (what information, frequency, etc.) to gather data from optical transceivers); transmitting the at least one data signal to the communication circuit (Col. 2, Lines 66-67, In various embodiments, the CPU and switch circuit communicate over link 130 using the primary PCIe interface); and converting the data signal from the at least one first communication standard to the at least one second communication standard or from the at least one second communication to the at least one first communication standard by the FPGA circuit, as a result of which a converted data signal is generated (Col. 4, Lines 52-53, IO bridge 222 is configured to convert signals between a CPU (e.g., PCIe) and port interface modules (e.g., LPC)). Wang does not teach SMARC or Qseven circuitry. 
Clarke teaches wherein the communication circuit comprises at least one of a SMARC circuit and a Qseven circuit (Paragraph 0035, Fabric controller 200 can be, but is not limited to, an embedded computer system, a system on chip (SoC), a system in package (SiP), a single-board computer (SBC), a computer-on-module (COM), a system-on-module (SOM), a single-host controller, or a mutli-host controller.  In some embodiments, fabric controller 200 can be a Qseven module). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Clarke and include a Qseven processing circuit on the communication circuit of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide high performance computing functions that can communicate with diverse networks  (See Clarke: Paragraphs 0002 & 0026).

Regarding claim 16, Wang in view of Clarke teaches the method of claim 15. Wang teaches wherein the computing circuit is a host (Fig. 1, 118, CPU; Col. 2, Lines 49-52, System control module 110 includes CPU 118, which is configured to provide control functions of the network switch such as managing packet flows, port configuration, and monitoring and diagnosing transceiver issues) and the communication circuit is a client (Fig. 2, 224, I2C Slave Module of I/O Bridge 222; Col. 3, Lines 1-4, the switch main board provides a USB device for CPU 118 to access slave I2C buses on the port interface module.  CPU 118 may use the I2C bus to access digital optical diagnostics data; i.e. slave is client function). 

Regarding claim 17, Wang in view of Clarke teaches the method of claim 16. Wang teaches wherein the converted data signal is transmitted to the at least one I/O interface or to the computing circuit (Fig. 1, Cables 130 and/or 132 used for transmitting/receiving signals).

Regarding claim 18, Wang in view of Clarke teaches the method of claim 16. Wang further teaches wherein the data signal is transmitted between the computing circuit and the communication circuit by PCI Express (Col. 2, Lines 66-67, In various embodiments, the CPU and switch circuit communicate over link 130 using the primary PCIe interface).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of Puranik (US 8,838,869).

Regarding claim 5, Wang in view of Clarke teaches the system of claim 1. Wang further teaches wherein at least two I/O interfaces are provided which communicate with the FPGA circuit based on communication standards (Fig. 2, PIM Interfaces 1-N communicating with I/O Bridge 222). 
Puranik teaches where at least two I/O interfaces (Fig. 1, 120-126, Databus protocols A-D Bridge) are provided based on different second communication standards (Col. 4, Lines 19-23; communication circuit is configurable to convert two data streams 102 and 104 between respective raw data formats, used by logic circuits of a circuit design, and four supported communication protocol formats (A, B, C, and D)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Puranik and include separate I/O interfaces each with differing protocols. 
One of ordinary skill in the art would be motivated to make the modifications in order to support multiple communication protocols in a resource/space efficient manner, thus See Puranik: Col. 2, Lines 6-19).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of Matlock (US 2014/0136738).

Regarding claim 6, Wang in view of Clarke teaches the system of claim 1. Wang does not teach wherein the computer circuit has an x86 processor. 
Matlock teaches wherein the computer circuit has an x86 processor (Fig. 1, 101, Processor core; Paragraph 0047, host software running on an x86 core would issue an OUT instruction that specifies the I/O port to be written and the data to be written to that I/O port). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Matlock and include an x86 processor on the computing system of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known x86 computer architecture, thus complying with industry standards and specifications (See Paragraph 0002). 

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of Lee (US 2015/0262633).

Regarding claim 7, Wang in view of Clarke teaches the system of claim 1. Wang does not explicitly teach the communication circuit having an ARM and/or an x86 processor.
Lee teaches wherein the communication circuit has at least one of an ARM processor and/or a x86 processor (Paragraph 0044, FPGAs may comprise ARM64 processors or x86 processors).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Lee and include an x86 processor on the FPGA communication circuit of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known x86 computer architecture, thus complying with industry standards and specifications

Regarding claim 8, the combination of Wang/Clarke/Lee teaches the system of claim 7. Wang does not teach the processor having an Ethernet/USB interface.
Clarke teaches wherein the processor is connected to at least one of an Ethernet interface and a USB interface (Paragraph 0038, switch 204 can include a plurality of Ethernet ports and/or a plurality of Peripheral Component Interconnect Express (PCIe) ports).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Clarke and include separate board for the computing system of Wang. 
See Clarke: Paragraphs 0002 & 0026).

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of Galvin (US 2017/0201724).

Regarding claim 9, Wang in view of Clarke teaches the system of claim 1. Wang does not explicitly teach the computing circuit being coupled to a wireless circuit.
Galvin teaches wherein the computer system has at least one wireless circuit which is configured to communicate wirelessly, wherein the computing circuit is connected in a signal-transmitting manner to the at least one wireless circuit (Fig. 9, Processor Module 62 Coupled to Wifi Card on Slot 80).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Galvin and include a wireless circuit coupled to the Com Express computing circuit of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing wireless capabilities to the system, thus increasing the communication ranges and reducing the number of cables/wires required.

Regarding claim 10, Wang in view of Clarke teaches the system of claim 1. Wang does not explicitly teach the computing circuit being directly coupled to a wireless circuit.
Galvin teaches wherein the computer system has at least one wireless circuit which is configured to communicate wirelessly, wherein the computing circuit is directly connected in a signal-transmitting manner to the at least one wireless circuit (Fig. 9, Processor Module 62 Coupled to Wifi Card on Slot 80; Paragraph 0105, Wireless communications is enabled to carrier board 61 by a wireless mini PCIe card plugged into a mini-PCIe slot 80 provided on carrier board 61 and driven by the PCI express interface of system controller 72; i.e. no signal adjustments between controller 72 and the Wifi card on slot 80 thus it is directly connected). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Galvin and include a wireless circuit directly coupled to the Com Express computing circuit of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing wireless capabilities to the system, thus increasing the communication ranges and reducing the number of cables/wires required.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of Miller (US 2010/0128432).

Regarding claim 13, Wang in view of Clarke teaches the system of claim 1. Wang teaches wherein at least one of the computing circuit and the communication circuit is connected to a Fig. 6, Chassis). Wang does not explicitly teach the chassis being heat-conductively connected to the circuitry. 
Miller teaches wherein at least one of the computing circuit and the communication circuit is heat-conductively connected to a housing of the computer system (Fig. 7, 71-80; Paragraph 0077, FIG. 7 may comprise various components designed to optimize heat distribution.  Top chassis 71 may be a heatsink designed to conduct thermal energy away from the platform's components that generate the most heat and may comprise, for example, 80% or more of the platform's cooling capacity).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Miller and include a heat-dissipating chassis connected to the circuitry of Wang. 
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently dissipate heat from the computer rack system, thus preventing the system from overheating and failing (See Miller: Paragraph 0077).

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,694,270) in view of Clarke (US 2019/0007341) in further view of May (US 2004/0236893).

Regarding claim 19, Wang in view of Clarke teaches the method of claim 18. Wang does not explicitly teach wherein the computing circuit and the communication circuit each generate a separate reference clock signal on the basis of which they respectively process data. 
Fig. 2, 201, Bus Master; Paragraph 0023, The only condition is that the bus masters run at the same frequency.  Each clock domain can derive from independent clock sources or derive from a division of one or more clock sources) and the communication circuit (Fig. 2, 218, Bridge; Bridges 218-224 function to allow communication between a bus master in a first clock domain with a peripheral in a second clock domain, thereby allowing components on each bridge to operate at their individually optimal speeds) each generate a separate reference clock signal on the basis of which they respectively process data (Paragraph 0023, bridge accomplishes this by preferably including a first-in first-out (FIFO) buffer, which accepts data at the clock rate of a first bridge and writes it out to a second bus at the clock rate of the second bus).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of May and include separate clock domains for the bus master and the bus bridges which can be crossed via FIFOs. 
One of ordinary skill in the art would be motivated to make the modifications in order to integrate different circuit components which use differing clock speeds, thus solving the system integration problem and allowing the use of diverse range of devices and components (See May: Paragraph 0008).

Regarding claim 20, the combination of Wang/Clarke/May teaches the method of claim 19. Wang does not teach a separate clock not being transmitted between the computing circuit and the communication circuit. 
Paragraph 0023, bridge accomplishes this by preferably including a first-in first-out (FIFO) buffer, which accepts data at the clock rate of a first bridge and writes it out to a second bus at the clock rate of the second bus; i.e. no clock signal lines).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of May and include separate clock domains for the bus master and the bus bridges which can be crossed via FIFOs. 
One of ordinary skill in the art would be motivated to make the modifications in order to integrate different circuit components which use differing clock speeds, thus solving the system integration problem and allowing the use of diverse range of devices and components (See May: Paragraph 0008).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2018/0276173 discloses a Southbridge hub circuit containing COM Express functionality (See Paragraph [0104]) for converting signals to PCIe, SATA, and other communication standards. 

US PGPUB 2015/0106589 discloses an FPGA bridge circuit that converts processor signals into a plurality of communication interfaces (See Figure 3).

US Patent 7,536,495 discloses a bus bridge for coupling to an x86 processor and Ethernet communications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184